Citation Nr: 1547565	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-23 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as acute/chronic respiratory infections and shortness of breath), to include as due to service-connected posttraumatic stress disorder (PTSD), asbestos exposure, and/or a qualifying chronic disability.

2.  Entitlement to service connection for itching irritations, to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability.

3.  Entitlement to service connection for a gastrointestinal disorder (claimed as abdominal pain), to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability.

4.  Entitlement to service connection for black outs, to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on VBMS.

In March and September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the March and September 2014 Board Remands is included in the Duties to Notify and Assist section below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran does not have a current diagnosable disability manifested by itching irritations and blackouts.

3.  The current respiratory symptom of shortness of breath has been attributed to an underlying pathology, service-connected PTSD and nonservice-connected Hepatitis C, and there is no other diagnosable respiratory disability manifested by shortness of breath.

4.  The current gastrointestinal symptom of abdominal pain has been attributed to an underlying pathology, nonservice-connected Hepatitis C, and there is no other diagnosable gastrointestinal disability manifested by abdominal pain.

5.  The Veteran does not have a qualifying chronic disability characterized by symptoms of shortness of breath, itching irritations, abdominal pain, and blackouts, including resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder (claimed as acute/chronic respiratory infections and shortness of breath), to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317 (2015).

2.  The criteria for service connection for itching irritations, to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317 (2015).

3.  The criteria for service connection for a gastrointestinal disorder (claimed as abdominal pain), to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317 (2015).

4.  The criteria for service connection for black outs, to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims of service connection prior to initial adjudication in September 2007.  A May 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The May 2006 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, a VA examination report, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. §  5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the electronic file) in April 2014 (pursuant to the March 2014 Board Remand), and an addendum medical opinion was provided in January 2015 (pursuant to the September 2014 Board Remand).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall, 11 Vet. App. at 268.  The Board finds that the April 2014 VA examination with the January 2015 VA addendum medical opinion is adequate with regard to the service connection claims adjudicated herein.  The opinions rendered in the April 2014 VA examination report and January 2015 VA addendum medical opinion, taken together, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of service connection for a respiratory disorder, itching irritations, a gastrointestinal disorder, and blackouts, has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeals.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

As explained below, the Veteran does not have a diagnosed respiratory, skin, gastrointestinal, or neurological disorder; therefore, there is no diagnosed "chronic disease" under 38 C.F.R. § 3.309(a), and the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015) (VA has issued an interim final rule extending this date to December 31, 2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Important in this case, specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
§ 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin;
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms;
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(e)(2).  The Persian Gulf War period runs from August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the shortness of breath, itching irritations, abdominal pain, and black outs are due to exposure to asbestos in service.  In the alternative, the Veteran contends that the shortness of breath, itching irritations, abdominal pain, and black outs are due to service-connected PTSD and/or should be service connected as presumptive disorders as due to a qualifying chronic disability.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current respiratory disorder, skin disorder, gastrointestinal disorder, or neurological disorder, or a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  A September 2013 VA treatment record of the Hepatology Clinic shows that the Veteran reported that he was started on spironolactone for symptoms of shortness of breath and weight gain.  He reported that the primary care physician thought he might have ascites, but also indicated that he had not taken spironolactone in about a month.  Treatment records from the VA Hepatology Clinic (where the Veteran has been consistently treated for hepatitis C and cirrhosis related to hepatitis C) indicate that the Veteran was prescribed spironolactone to treat edema and ascites associated with hepatitis C and hepatitis C-related cirrhosis.  

In addition, a February 2013 VA psychiatry record detailed the Veteran's "Safety Plan" for suicide prevention.  The warning signs included the Veteran's feeling of being nervous with shortness of breath.  Similarly, an April 2015 VA psychiatry record reflects that the Veteran again had a warning sign in his "Safety Plan" of being nervous with shortness of breath.  An identified internal coping strategy was to do deep breathing exercises.  The Veteran is service connected for PTSD.  In an August 2015 VA PTSD examination, symptoms of the Veteran's PTSD included anxiety, near-continuous panic or depression, and suicidal ideation.  As such, the VA treatment records indicate that shortness of breath is associated with both nonservice-connected hepatitis C and service-connected PTSD.  

Further, during the April 2014 VA examination, the Veteran complained of intermittent episodes of perceived shortness of breath.  The Veteran stated that he has had these (perceived shortness of breath) episodes since 1994.  The VA examiner also indicated that the Veteran does not take prescription medications regarding a respiratory condition, and there is no evidence of a diagnosis or treatment in the available medical record for a respiratory condition.  A March 2014 X-ray revealed normal results of the chest, and pulmonary function testing (PFT) was performed in April 2014, which revealed no respiratory conditions and no other significant diagnostic test findings.  The VA examiner explained that, although the Veteran claimed he has (respiratory) symptoms, there was no objective evidence of a respiratory condition (or residual) in the service treatment records or at any point in the available medical records.  As such, the VA examiner opined that this symptom (respiratory problems) fails to meet the criteria for a specific diagnosis.

In a September 2013 VA treatment record, the Veteran presented with three erythematous plaques behind the ear, left side burn, and left parietal scalp.  The examining health care professional indicated that, while it was suspicious for psoriasis, the Veteran had a fine scale to the beard, scalp, brows, and nasolabial region.  He was ultimately diagnosed with seborrheic dermatitis.  During the December 2013 Travel Board hearing, the Veteran testified that his face itched and he could have red, dry, cracking, flaky blotches on his chest, back, scalp, face, and arms.  The April 2014 VA examination report shows that the Veteran complained of "itching," which started in approximately 1992 to 1993.  The Veteran stated that he "itches all over" his entire body.  He stated that the itching is constant, and does not wax and wane, and that he has a rash on his arms, trunk, back, and legs.  The VA examiner noted that the Veteran was diagnosed with seborrheic dermatitis in September 2013; however, the VA examiner also explained that there was no evidence of ongoing seborrheic dermatitis at the time of April 2014 VA examination, and there is no evidence within the record that identifies a diagnosis or treatment consistent with seborrheic dermatitis until 2013.  The VA examiner further clarified that the currently claimed symptom of "itching over [the Veteran's] whole body" with a erythematous rash is not consistent with the September 2013 diagnosis of seborrheic dermatitis (on the Veteran's head).  Upon physical examination, the VA examiner indicated that no visible skin conditions affected any of the exposed body (face, neck, and hands) or any of the total body area.  As such, the VA examiner ultimately opined that the symptom (itching irritations) fails to meet the criteria for a specific diagnosis.

During the April 2014 VA examination, the Veteran reported that he "blacks out," but also explicitly denied any episodes of unconsciousness.  He denied ever waking up on the ground from a loss of consciousness, and the Veteran stated that he has been known to fall asleep at the wheel of his motor vehicle.  He also stated that "I can't remember things that happen" (during the black outs).  After a comprehensive physical examination, the VA examiner opined that the claimed symptoms of "black outs" and "I fall asleep" alone, without a diagnosed or identifiable underlying malady or condition, do not in and of itself constitute a medical diagnosis or physical impairment.  The VA examiner explained that, although the Veteran claims he has symptoms (of black outs), there was no objective evidence of a cardiovascular or neurologic condition (or residual) in the record.  

The April 2014 VA examination report shows that the Veteran reported that he began having abdominal pain just as he was getting out of the military.  He stated that his "whole belly hurts," and described it as a pulsating sensation.  The VA examiner opined that the claimed symptom of "abdominal pain" represents a condition with a clear and specific etiology and diagnosis.  The VA examiner explained that the abdominal pain is likely a symptom of the non-service connected diagnosis of hepatitis C with liver cirrhosis.  

Pursuant to the September 2014 Board Remand, a VA addendum medical opinion was provided in January 2015.  The January 2015 VA examiner further explained that the Veteran has a constellation of symptoms to include shortness of breath, abdominal pain, itching, and blackouts, and none of these symptoms merits an identifiable diagnosis.  The VA examiner opined that all of these symptoms are nonspecific and, therefore, would not lead to a specific diagnosis.

Even in the absence of a currently diagnosed skin or neurological disorder, the Board has considered 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for a qualifying chronic disability of, either an undiagnosed illness or a medically unexplained chronic multi-symptom illness, characterized by itching irritations and black outs.  Here, the Board finds that the Veteran does not have a qualifying chronic disability (as defined by VA regulation) characterized by symptoms of a skin or neurological disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness.  While the Veteran has alleged signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving skin (itching irritations) and neurologic signs or symptoms (black outs)), the competent evidence demonstrates no "objective indications of chronic disability."  Here, the April 2014 VA examiner explicitly opined that the subjective symptoms reported by the Veteran (itching irritations, and black outs) fail to meet the criteria for a specific diagnosis.  In short, the VA examiner concluded that there were no "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification (objective indications of chronic disability).  38 C.F.R. § 3.317(a)(3).  Because objective indications of chronic disability have not been shown by competent evidence, the Board does not reach the additional question of whether the claimed symptoms became manifest either during service in the Southwest Asia Theater of operations or to a degree of 10 percent or more.

As the symptoms of shortness of breath and abdominal pain have been attributed to clinically diagnosed disorders (Hepatitis C and PTSD), and are not medically unexplained chronic multisymptom illness, the presumptive provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2015) are not for application.  In this regard, the Veteran is already service connected for PTSD, and service connection for Hepatitis C was denied in a September 2007 rating decision, which is not in appellate status, and is not before the Board.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the evidence of record shows no diagnosis of a current "disability" manifested by shortness of breath (other than shortness of breath associated with nonservice-connected Hepatitis C and service-connected PTSD), itching irritations, abdominal pain (other than abdominal pain associated with the nonservice-connected Hepatitis C), and black outs at any time during the claim/appeal period, that holding is of no advantage.

Based on the above, the Board finds that the preponderance of the evidence is against the appeals of service connection for a respiratory disorder (claimed as shortness of breath), itching irritations, a gastrointestinal disorder (claimed as abdominal pain), and black outs, including presumptive service connection as a qualifying chronic disability; therefore, the service connection appeals must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Because current respiratory, skin, gastrointestinal, and neurological disorders have not been shown by competent evidence, the Board does not reach the additional questions of the relationship (nexus) between any current respiratory, skin, gastrointestinal, and neurological disorders and service, including exposure to asbestos on a direct basis, and the relationship (nexus) between any current respiratory, skin, gastrointestinal, and neurological disorders and the service-connected PTSD.  As such, the preponderance of the evidence is also against the appeals of service connection for a respiratory disorder (claimed as shortness of breath), itching irritations, a gastrointestinal disorder (claimed as abdominal pain), and black outs, including as due to exposure to asbestos and service-connected PTSD, and the appeals must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a respiratory disorder (claimed as acute/chronic respiratory infections and shortness of breath), to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability, is denied.

Service connection for itching irritations, to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability, is denied.

Service connection for a gastrointestinal disorder (claimed as abdominal pain), to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability, is denied.

Service connection for black outs, to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


